
	

115 S3280 IS: End Trafficking of Native Americans Act of 2018
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3280
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2018
			Ms. Cortez Masto (for herself, Ms. Murkowski, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To increase intergovernmental coordination to identify and combat human trafficking within Indian
			 lands and of Indians.
	
	
		1.Short title
 This Act may be cited as the End Trafficking of Native Americans Act of 2018.
		2.Findings
 Congress finds that— (1)the National Institute of Justice reports more than 80 percent of American Indian and Alaska Native men and women have experienced violence in their lifetimes and more than 34 percent have experienced violence in the last year;
 (2)the National Institute of Justice also estimates that 56 percent of American Indian and Alaska Native women experience sexual violence in their lifetimes;
 (3)populations that experience chronic unemployment, homelessness, substance abuse, severe poverty, and high rates of sexual violence and other crimes are at a higher risk of trafficking;
 (4)American Indian and Alaska Native women and girls disproportionately experience the above risk factors;
 (5)historical trauma has increased the vulnerability of American Indians and Alaska Natives to trafficking;
 (6)the Department of Justice has identified combating human trafficking as a priority; (7)the Federal Strategic Action Plan on Services for Victims of Human Trafficking in the United States identifies American Indians and Alaska Natives as vulnerable populations;
 (8)reliable data on the prevalence of human trafficking within Indian lands and of Indians is not available;
 (9)according to the Government Accountability Office, from fiscal years 2013 through 2016, there were only 14 Federal investigations and 2 Federal prosecutions of human trafficking offenses within Indian lands; and
 (10)the Government Accountability Office found that nearly half of tribal law enforcement agencies surveyed believe human trafficking is occurring on tribal land in their jurisdictions beyond what had been brought to their attention.
 3.DefinitionsIn this Act— (1)the term Committee means the Department of the Interior and the Department of Justice Joint Advisory Committee on Human Trafficking established under section 5;
 (2)the term human trafficking means act or practice described in paragraph (9) or paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
 (3)the term Indian means a member of an Indian tribe; and (4)the terms Indian lands and Indian tribe have the meanings given the terms in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 4.Human trafficking prevention coordinatorThe Secretary of the Interior shall designate an official within the Office of Justice Services in the Bureau of Indian Affairs who shall—
 (1)coordinate human trafficking prevention efforts, grants, and programs across offices within the Bureau of Indian Affairs and with the Department of Justice, including the Office of Justice Programs, the Office on Violence Against Women, the Office of Community Oriented Policing Services, the Office of Tribal Justice, and other agencies of the Federal Government;
 (2)in coordinating efforts, take into account the unique challenges of combating human trafficking faced by tribal communities, tribal law enforcement, Federal law enforcement, and State and local law enforcement;
 (3)work in cooperation with the Department of Homeland Security’s Blue Campaign and outside organizations with expertise in working with Indian tribes to provide victim centered and culturally relevant training to tribal law enforcement, Indian Health Service health care providers, tribal community members and businesses, on how to effectively identify, respond to and report instances of human trafficking within Indian lands and of Indians; and
 (4)report directly to the Secretary of the Interior. 5.Establishment of the Department of Interior and the Department of Justice Joint Advisory Committee on Human Trafficking (a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of the Interior, in coordination with the Attorney General, shall establish and appoint all members of an advisory committee on human trafficking within Indian lands and of Indians.
			(b)Membership
 (1)CompositionThe Committee shall be composed of not more than 15 members whose diverse experience and backgrounds enable them to provide balanced points of view with regard to the duties of the Committee.
 (2)SelectionThe Secretary of the Interior, in coordination with the Attorney General, shall appoint the members to the Committee, including representatives from—
 (A)tribal law enforcement; (B)the Office of Justice Services of the Bureau of Indian Affairs;
 (C)State and local law enforcement in close proximity to Indian lands, with a letter of recommendation from a local tribal chair or tribal law enforcement officer;
 (D)the Federal Bureau of Investigation’s victim services division; (E)the Department of Justice’s Human Trafficking Prosecution Unit;
 (F)the Office of Native American Programs of the Department of Housing and Urban Development;
 (G)the Family Violence Prevention and Services Program of the Department of Health and Human Services; (H)a Federal public defender within Indian lands with a letter of recommendation from a local tribal chair or tribal law enforcement officer;
 (I)the National American Indian Court Judges Association; (J)an elected leader of a federally recognized Indian tribe;
 (K)an elected leader of a Federally recognized Indian tribe located in Alaska; (L)a representative the Indian business community with a letter from a local tribal chair or tribal law enforcement officer;
 (M)mental health counselors and providers with experience in working with Indian survivors of trafficking and sexual assault, with a letter of recommendation from a local tribal chair or tribal law enforcement officer;
 (N)Indian advocacy organizations whose primary clients are Indians, focused on trafficking and violence against women and children specifically in Indian lands; and
 (O)at least 1 Indian survivor of human trafficking. (3)Periods of appointmentMembers shall be appointed for the life of the Committee.
 (4)VacanciesA vacancy in the Committee shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Committee.
 (5)CompensationCommittee members shall serve without compensation. (6)Travel expensesThe Secretary of the Interior and the Attorney General shall consider the provision of travel expenses, including per diem, to Committee members when appropriate.
				(c)Duties
 (1)Recommendations for the Department of Interior and Department of JusticeNot later than 18 months after the date of enactment of this Act, the Committee shall make recommendations to the Secretary of the Interior and Attorney General on actions the departments can take to help combat human trafficking of Indians and within Indian lands, including the development and implementation of—
 (A)successful strategies for identifying and reporting instances of human trafficking in Indian lands and of Indians;
 (B)recommendations for legislative and administrative changes necessary to use programs, properties, or other resources funded or operated by the Department of the Interior and Department of Justice to combat human trafficking;
 (C)recommendations for tracking and reporting data on human trafficking in Indian lands and of Indians; and
 (D)recommendations for coordinating tribal, State, and Federal resources to increase prosecution of human trafficking offenses and increase information sharing with tribal governments on human trafficking investigations and prosecutions in Indian lands that were terminated or declined.
					(2)Best practices and recommendations
 (A)In generalThe Committee shall develop recommended best practices for Indian tribes and Federal, State, and local law enforcement officials in close proximity to Indian lands to follow—
 (i)in combatting human trafficking within Indian lands and of Indians; and
 (ii)to address any gaps in services for Indian victims of trafficking. (B)DevelopmentThe best practices shall be based on multidisciplinary and culturally relevant research, evidence-based models and programs.
 (C)ContentThe best practices shall be user-friendly, culturally responsive in form and delivery, and include the following:
 (i)Sample training materials. (ii)Strategies to identify victims.
 (iii)Sample guidelines and recommendations, including— (I)strategies to collect, document, and share information across systems and agencies;
 (II)strategies to help agencies better understand the types of trafficking involved, the prevalence of trafficking in Indian lands and of Indians, and the degree of victim interaction with multiple systems; and
 (III)strategies to improve coordination between law enforcement, victim service providers, victim advocates, and Indian communities to utilize their positions and resources in educating critical stakeholder groups and assisting victims.
 (D)Secretarial responseThe Attorney General and the Secretary of the Interior shall submit a written response to the recommendations developed by the Committee to—
 (i)the Committee; (ii)the Committee on the Judiciary of the Senate;
 (iii)the Committee on Indian Affairs of the Senate; and (iv)the Committee on the Judiciary of the House of Representatives.
 (E)StudyThe Committee shall recommend whether a Federal study is needed on the prevalence of human trafficking within Indian lands and of Indians and the range of and access to victim services for human trafficking.
 (d)ReportsNot later than 2 years after the date of enactment of this Act, the Committee shall— (1)submit a report on the action of the Committee described in subsection (c) that includes the responses of the Department of the Interior and the Department of Justice to the recommendations of the Committee to—
 (A)the Committee on Indian Affairs of the Senate; (B)the Committee on Natural Resources of the House of Representatives;
 (C)the Committee on the Judiciary of the Senate; and (D)the Committee on the Judiciary of the House of Representatives; and
 (2)make the report under paragraph (1) publicly available both in a hard copy and online. (e)FACA exemptionThe Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).
